Citation Nr: 1759505	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-08 969	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date than September 19, 2011 for the grant of service connection for tinnitus. 

2.  Entitlement to an earlier effective date than September 19, 2011 for the grant of service connection for bilateral hearing loss.  

3.  Entitlement to a higher initial disability rating in excess of 10 percent for tinnitus. 

4.  Entitlement to a higher initial disability rating in excess of 0 percent for bilateral hearing loss.  

5.  Entitlement to service connection for hepatitis C. 

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

7.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1972 to August 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the RO in Nashville, Tennessee.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

The Veteran's attorney presented argument on behalf of the Veteran at a November 2016 Travel Board hearing before the undersigned.  A transcript of the hearing is of record. 





FINDINGS OF FACT

1.  The Veteran's formal claim for service connection for tinnitus and bilateral hearing loss was received by VA on September 19, 2011. 

2.  No claim for service connection for tinnitus and bilateral was received prior to September 19, 2011.   

3.  For the entire rating period on appeal from September 19, 2011, the service-connected tinnitus has been assigned the maximum 10 percent schedular disability rating available.  

4.  The Veteran is currently diagnosed with hepatitis C.

5.  There was no in-service injury, disease, or event (risk factor or symptoms).  

6.  Hepatitis C is not related to any incident of service.   

7.  The Veteran has current acquired psychiatric disorders including depression and anxiety. 

8.  An in-service stressor sufficient to cause PTSD has not been verified.

9.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder during service.  

10.  The Veteran's personality disorder was not subject to superimposed disease or injury during service. 

11.  Service connection is currently in effect for tinnitus and bilateral hearing loss. 

12.  The Veteran's disabilities, service connected and non-service-connected, are of sufficient severity as to permanently preclude engaging in substantially gainful employment consistent with age, education, and occupational experience.
CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 19, 2011for service connection for tinnitus have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. 
§§ 3.155, 3.400 (2017).

2.  The criteria for an effective date prior to September 19, 2011for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

3.  There is no legal basis for the assignment of a disability rating in excess of 
10 percent for tinnitus for any period.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017). 

4.  The criteria for a higher (compensable) initial disability rating for bilateral hearing loss have not been met or more nearly approximated for any period.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017). 

5.  The criteria for service connection for hepatitis C have not been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

6.  The criteria for service connection for an acquired psychiatric disorder, claimed as PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2017). 

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for non-service-connected disability pension benefits have been met.  38 U.S.C. §§ 1502, 1521, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.342, 4.15, 4.16, 
4.17 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In November 2011, the Veteran received notice of the information and evidence needed to substantiate the issues of service connection for hepatitis C and PTSD.  In the letter, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information regarding downstream elements of a claim.  

With respect to the appeal for an earlier effective date for tinnitus and bilateral hearing loss, as well as to a higher initial rating for tinnitus, resolution of these issues turn on the law as applied to the undisputed facts, to include the date of receipt of claim, date entitlement arose, and an assigned maximum schedular rating.  As the effective date issues and the issue of a higher initial rating for tinnitus turn on a matter of law, further assistance such as the further procurement of records would not assist with the appealed issues.  Consequently, no further notice or development under the VCAA is warranted as to these issues.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Regarding the duty to assist in this case, the Veteran received VA examinations in December 2011.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

The Board finds that a VA examination is not necessary with respect to the claim for service connection for the claimed PTSD.  As discussed below, the Board finds that an in-service PTSD stressor has not been verified.  As such, a VA examination is not necessary for disposition of the claim for service connection for PTSD because there is no stressor event in service to which a current diagnosis of PTSD could be related by medical opinion.  See 38 U.S.C. § 5103A (a)(2); 38 C.F.R. 
§ 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any medical opinion which purported to provide a nexus between the claimed PTSD and stressor during service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Earlier Effective Date for Service Connection for
Tinnitus and Bilateral Hearing Loss

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA
38 C.F.R. § 3.1(r) (2017).

The Veteran contends generally that the RO should have assigned an earlier effective date than September 19, 2011 for the grant of service connection for both tinnitus and bilateral hearing loss.  Specifically, the August 2012 notice of disagreement statement reflects that the Veteran's representative requested earlier effective dates.  

The Veteran submitted an original claim for service connection for tinnitus and hearing loss in September 2011 that was received by VA on September 19, 2011.  The date of receipt of claim is an undisputed fact in this case.  A February 2012 rating decision by the RO in Nashville, Tennessee, granted service connection for tinnitus and bilateral hearing loss, each effective September 19, 2011 (date of receipt of claim for service connection).  

The Board finds that there was no correspondence received by VA prior to September 19, 2011 that can be construed as an informal claim for service connection for either tinnitus or hearing loss.  While the Veteran contends generally that an earlier effective date is warranted, the Veteran first requested service connection for tinnitus and hearing loss in September 2011.  Additionally, the December 2011 VA audiometric examination report reflects a tinnitus and bilateral hearing loss diagnosis in December 2011, approximately two months after the September 2011 claim.  As such, the evidence establishes no date of claim that is earlier than the date VA received the claim for service connection for tinnitus and bilateral hearing loss-- in September 2011. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the Veteran separated from active service in August 1974, did not file a claim for service connection within one year of service separation, and first filed an original claim for service connection for tinnitus and hearing loss on September 19, 2011.  On these undisputed facts, because the earliest effective date legally possible has been assigned (the date of receipt of claim for service connection), and no effective date for the award of service connection earlier than September 19, 2011 is assignable, the appeal for an earlier effective date for both tinnitus and bilateral hearing loss is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that under the undisputed facts of this case, an effective date prior to September 19, 2011 (date of claim) for the award of service connection for tinnitus and bilateral hearing loss is not warranted as a matter of law.  38 U.S.C. § 7104 (2012) (providing that the Board decides only actual questions of fact or law in a case).

Higher Initial Rating for Tinnitus 

In an August 2012 notice of disagreement, the Veteran's representative expressed general disagreement with the 10 percent assigned for tinnitus.  

Tinnitus is rated under Diagnostic 6260, which provides a 10 percent maximum disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations. Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the United States Court of Appeals for Veterans Claims had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a single 10 percent rating for tinnitus; therefore, the appeal for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.




Higher Initial Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In rating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 
38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  

The Veteran asserts that a higher (compensable) initial disability rating is warranted for the service-connected bilateral hearing loss.  See August 2012 notice of disagreement.  The December 2011 VA examination report reflects the Veteran reported difficulties communicating with background noise. 

The Veteran underwent a VA audiometric examination in December where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
85
95
LEFT
20
60
80
80

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent in the right ear and 96 percent in the left ear.  The average decibel loss for the right ear was 56.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 60.  From Table VI of 38 CFR 4.85, Roman Numeral II is determined for the left ear.  A 0 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.

After a review of all the evidence, lay and medical, the Board finds that the service-connected bilateral hearing loss has been manifested by no more than level I hearing in the right ear and level II hearing in the left ear for the initial rating period from September 19, 2011.  Findings from the VA treatment records and the December 2011 VA audiometric examination, as well as the Veteran's lay statements, are consistent with a 0 percent initial disability rating from September 11, 2011.  At the December 2011 VA examination, speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent bilaterally, and a 0 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  In addition, the Veteran has not alleged, and the evidence of record does not otherwise reflect, that the hearing loss disability has worsened in severity.  See November 2016 statement; see also November 2016 Board hearing transcript.  For these reasons, the criteria for an initial disability rating in excess of 0 percent for bilateral hearing loss have not been met or more nearly approximated for the initial rating period appeal from September 19, 2011.  38 C.F.R. §§ 4.3, 4.7. 

Service Connection for Hepatitis C

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed hepatitis C is not a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To support a finding that the Veteran contracted hepatitis C in service, exposure to one of the medically recognized risk factors for contracting hepatitis C during that time will be considered.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).

The Veteran contends generally the currently diagnosed hepatitis C is related to service.  See August 2012 notice of disagreement.  The September 2011 claim reflects the Veteran wrote that hepatitis C began during service.  

Initially, the Board finds that the Veteran has a current diagnosis of hepatitis C.  A December 2004 VA treatment record reflects a current diagnosis of hepatitis C.  

After a review of the evidence, lay and medical, the Board finds that there was no in-service injury, disease, risk factors, or symptoms of hepatitis C present in service.  Although not expected, service treatment records show no symptoms of hepatitis C and/or treatment for a liver disorder.  The August 1974 service separation examination found all body systems to be clinically normal.  Service treatment records also show no history or reports of hepatitis C risk factors during service, or any other notations to suggest hepatitis C risk factors during service.  In addition, service treatment records do not indicate blood transfusions, hemodialysis, IV drug use, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, or percutaneous exposure, and the Veteran has not alleged otherwise.  

In addition, the weight of the lay and medical evidence also shows no liver symptoms or diagnosis until several decades after service separation.  The post-service evidence shows a hepatitis C diagnosis in approximately 2004, nearly thirty years after service separation.  The thirty-year period between service separation in 1974 and a hepatitis diagnosis in 2004 is one factor -- considered with other factors in this case that include absence of a history or reports of hepatitis C risk factors during service and a history treatment that only dates to post-service onset -- that weighs against service connection.  See Buchanan at 1336; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as beyond medical evidence against a claim of service connection).  

The Board also finds the weight of evidence is against finding a link or nexus between the current hepatitis C and active service disease because the weight of the 
evidence demonstrates no in-service injury, disease, or risk factors to which currently diagnosed hepatitis could be related by medical opinion.  As a lay person, the Veteran is competent to report any hepatitis C symptoms and risk factors he has experienced at any given time; however, under the specific facts of this case that show no in-service risk factors or symptoms and no hepatitis C symptoms for thirty years after service, the Veteran does not have the requisite medical expertise to render a competent opinion regarding the relationship between current hepatitis C and active service.  Such an opinion as to causation of hepatitis C relies primarily on medical knowledge of the etiology of liver disorders and is a complex medical etiological question diagnosed primarily by clinical testing by specific liver function blood or urine tests that measure transaminase chemicals released with observation of liver cell inflammation, testing of chemicals released by cells lining the bile ducts, bilirubin testing, and/or protein and albumin level testing, imaging studies such as CT scan, MRI, or ultrasound, and, as needed, other blood tests such as complete blood count.  Such observations and testing are not amenable to observation by a lay person, and additionally involve understanding of complex processes of the liver to diagnose and assess etiology.  The question of the etiology of such a complex disability as hepatitis C involves the ruling in or out of multiple potential etiologies.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding a lay person is not competent to diagnose rheumatic fever).  

The weight of the evidence shows that symptoms of hepatitis C were not manifested until approximately three decades after service separation.  The weight of the lay and medical evidence of record shows no in-service injury, disease, or event (including risk factors), shows not hepatitis symptoms, diagnosis, or treatment for many years after service separation, and does not show a link between the current hepatitis diagnosis and service.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hepatitis C.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Acquired Psychiatric Disorder

The Board finds that the weight of the evidence, as discussed below, reflects currently diagnosed depression and anxiety, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho - physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 1991 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.


The Veteran contends generally that the claimed acquired psychiatric disorder, to specifically include PTSD, is due to service.  In a November 2011 stressor statement, the Veteran wrote that, while stationed off the coast of Japan in 1973, he "almost killed a man."  The Veteran also wrote that he witnessed a fellow service member commit suicide by jumping off of a ship.  A May 2012 stressor statement reflects the Veteran wrote that, while stationed in San Diego, California, in 1972, a fellow servicemember member jumped overboard.

Initially, the Board finds that the Veteran has a current diagnosis of depression and anxiety.  See November 2011 VA treatment record.  

The Board next finds that the weight of the lay and medical evidence of record demonstrates that an in-service stressor sufficient to cause PTSD has not been verified.  Initially, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressors are not related to combat; accordingly, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressors and the record does not contain service records or other evidence to corroborate the Veteran's statements.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In addition, in May 2012, the Joint Service Records Research Center (JSRRC) issued a formal finding of a lack of information to verify an in-service stressor.  Because the Board is not bound to accept uncorroborated accounts of stressors, the Board finds that there is no verified in-service PTSD stressor.  See Wood, 1 Vet. App. 190.
  
Similarly, after reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that there was a psychiatric injury, disease, or symptoms in service.  Service treatment records are absent for any complaint of psychiatric symptoms during service, and the August 1974 service separation examination report shows a normal psychiatric evaluation.  

The Board finds that the service treatment records appear complete, and that psychiatric symptoms would have ordinarily been recorded during service had they occurred.  As noted above, the August 1974 service separation examination shows a normal psychiatric evaluation; therefore, the complete service treatment records, which were generated contemporaneous to service are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect the Veteran sought treatment for a sore throat and acne in November 1972 and back pain in January 1974 while there is no indication from the service treatment records that the Veteran ever sought treatment for psychiatric symptoms during service.  

The Board finds that the Veteran's in-service history of symptoms (i.e., seeking treatment for disorders other than a psychiatric disorder during service and denying any psychiatric complaints at service separation) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The contemporaneous service treatment records do not reflect complaints, diagnoses, or treatment of an acquired psychiatric disorder, including psychiatric symptoms, during service.  

The evidence also shows that the Veteran was declared a deserter due to unauthorized absences and subsequently requested an early release.  See August 1974 military personnel records.  Specifically, an August 1974 service treatment record reflects the Veteran had received a summary court marital for an unexcused absence of 46 days in duration.  The August 1974 service treatment record reflects the Veteran reported that the 46-day unexcused absence was due to a lack of motivation and that he specifically requested separation from service.  While the Veteran was subsequently diagnosed with a personality disorder, as discussed below, a personality disorder is by definition a preexisting disorder, considered a congenital or developmental defect, and is not subject to service connection.  See 
38 C.F.R. § 3.303(c).  

Further, the Veteran demonstrated several character deficiencies over less than two months of service, leading to the conclusions that he was unfit for duty.  Service treatment records also indicate that part of the Veteran's problems were due to a personality disorder, rather than manifestations of psychiatric illness.  See August 1974 service treatment record (reflecting that the in-service examiner specifically assessed that the personality disorder was due to a "long history of failure to complete tasks and antagonism toward authority figures).  

Further, the weight of the evidence also shows that the current acquired psychiatric disorder, which manifested many years after service, is not otherwise causally or etiologically related to service.  As stated above, the weight of the evidence shows no psychiatric symptoms during service, and the earliest evidence of a psychiatric diagnosis is not shown until decades after service.  See November 2011 VA treatment record.  The evidence shows that the 35-year period between service 

separation in 1974 and a acquired psychiatric disorder diagnosis in approximately 2011 is one factor, considered with other factors in this case, that includes a history of treatment that only dates to post-service onset, which weighs against service connection.  See Buchanan,  451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury, disease, or event related to an acquired psychiatric disorder.  

The Board also finds there is no competent evidence of a link between the current acquired psychiatric disorder and active service.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, under the facts of this case that include no in-service stressful event or symptoms and no symptoms following service, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The 
DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The 

weight of the evidence shows that symptoms of an acquired psychiatric disorder were not manifested until decades after service separation.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a psychiatric diagnosis claimed to be related to service is of no probative value.  

The other lay and medical evidence of record shows no psychiatric symptoms, diagnosis, or treatment for many years after service separation, and showing no link between the current psychiatric diagnosis and service.  Further, claimed in-service stressors have not been sufficiently supported by credible independent evidence, so are based on an inaccurate history of an event that has not been established.  See May 2012 JSRRC formal finding of a lack of information to verify an in-service stressor.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

The Board recognizes that an August 1974 in-service treatment record reflects the Veteran was diagnosed with passive-aggressive personality disorder.  The in-service examiner assessed that the personality disorder was likely due to a "long history of failure to complete tasks and antagonism toward authority figures."  Personality disorders are by definition preexisting disorders, considered a congenital or developmental defect, and are not subject to service connection under 38 C.F.R. 
§ 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127 (2017)) in the absence of superimposed disease or injury during service.  VAOPGCPREC 82-90.  As discussed above, the evidence does not demonstrate an in-service stressor sufficient to cause PTSD corroborated by evidence of record and does not demonstrate a psychiatric injury, disease, or symptoms in service.  Accordingly, there is no basis to find a superimposed psychiatric disease or injury during service for purposes of granting service connection based on aggravation of a preexisting psychiatric disorder.


Legal Criteria for Non-service-connected Pension

Non-service-connected pension is payable to any veteran who served at least 90 days during a period of war who is permanently and totally disabled from disability that is not the result of his own willful misconduct.  38 U.S.C. § 1521.  A veteran is considered to be permanently and totally disabled if he is suffering from a disability or combination of disabilities that are sufficient to prevent the average person from following a substantially gainful occupation, that is reasonably certain to continue throughout his life, or if he is in fact unemployable as a result of disability or disabilities that are reasonably certain to continue throughout his life.  38 U.S.C.
§ 1502; Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Disability ratings are based on the average impairment of earning capacity resulting from disability.  The percentage ratings for each diagnostic code, as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, represent the average impairment of earning capacity resulting from disability.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation is assigned when the required residuals are not shown.  38 C.F.R. § 4.31 (2017).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating.  38 C.F.R. § 3.340(a).  Where the schedular rating is less than total, in order to be considered permanently and totally disabled the veteran must be unemployable due to one disability rated at 60 percent or higher; or two or more disabilities with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be found to exist if the veteran is working in a protected environment, such as a family business or sheltered workshop; or as a self-employed person receiving less than half the usual remuneration for that work.  

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

After a review of all the lay and medical evidence, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's non-service-connected disabilities are of sufficient severity as to permanently preclude engaging in substantially gainful employment consistent with age, education, and occupational experience.  Regarding employment history, a December 2011 VA treatment record reflects work as a truck driver.  A January 2012 VA treatment record reflects the Veteran reported working in construction.  A March 2012 VA treatment record reflects no income.  A December 2012 VA treatment record reflects the Veteran reported working part-time in a call center.  This is considered marginal employment.  


The Veteran is approximately 64 years old, did not complete high school, and has experienced chronic homelessness.  See December 2012 VA treatment record.  Specifically, a March 2012 VA treatment record reflects homelessness for more 
than one year with no income.  For pension purposes, the RO assigned a 10 percent disability rating for tinnitus and a zero percent disability rating for bilateral hearing loss, for a combined disability rating of 10 percent.  

In addition to meeting the objective criteria listed above, the evidence is in relative equipoise on the question of whether the Veteran is prevented from following substantially gainful employment due to all disabilities, including non-service-connected disabilities.  Numerous VA treatment records reflect treatment for post-service opioid and alcohol dependence, as well as marijuana abuse.  A June 2013 VA treatment record reflects chronic neck and back pain.  A February 2013 VA treatment record reflects two driving under the influence convictions and two aggravated assault convictions.  The Veteran also reported going to jail "many times."  See February 2013 VA treatment record.  In addition, as discussed above, numerous VA treatment records reflect chronic homelessness.  

While sedentary employment may be medically feasible based solely on the nature of the Veteran disabilities, without consideration of other factors, in this case, the Veteran is 64 years old, does not hold a high school degree, and experiences chronic homelessness; therefore, in this Veteran's case, sedentary employment is not practically available.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's non-service-connected disabilities, in combination, are of sufficient severity as to permanently preclude him from engaging in 

substantially gainful employment consistent with his age, education, and occupation experience.  For these reasons, the Board finds that the Veteran is entitled to non-service-connected disability pension benefits.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

An earlier effective date than September 19, 2011 for service connection for tinnitus is denied.  

An earlier effective date than September 19, 2011 for service connection for bilateral hearing loss is denied.  

The appeal for an initial disability rating in excess of 10 percent for service-connected tinnitus, being without legal merit, is denied.

An initial disability rating in excess of 0 percent for service-connected bilateral hearing loss, for the entire rating period on appeal from September 19, 2011, is denied.

Service connection for hepatitis C is denied.  

Service connection for an acquired psychiatric disorder is denied. 

Entitlement to non-service-connected pension benefits is granted. 




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


